                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 1 of 9



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121891
                         5
                                                           UNITED STATES DISTRICT COURT
                         6                                  SOUTHERN DISTRICT OF TEXAS
                         7                                                     §
                         8       Brigitte Stelzer,                             §
                                                                               § Case No:
                         9                                 Plaintiff,          §
                                                                               § COMPLAINT
                        10                 v.                                  §
BARSHAY SANDERS, PLLC




                                                                               § DEMAND FOR JURY TRIAL
                        11                                                     §
                                 Backchina, LLC,
                        12                                                     §
                                                                               §
                                                          Defendant.           §
                        13
                        14
                                    Plaintiff Brigitte Stelzer (“Plaintiff”), by and through its undersigned counsel, for its
                        15
                             Complaint against Defendant Backchina, LLC (“Defendant”) states and alleges as follows:
                        16
                                                                        INTRODUCTION
                        17
                                    1.          This action seeks to recover damages for copyright infringement and the
                        18
                             violation of the DMCA for the removal of copyright management information.
                        19
                                    2.          Plaintiff herein provides photojournalism goods and services and owns the rights
                        20
                             to these images which Plaintiff licenses to online and print publications.
                        21
                                    3.          Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's
                        22
                             images and many others are the subject of pending copyright applications.
                        23
                        24          4.          Defendant owns and operates a website known as www.backchina.com (the

                        25   “Website”).

                        26          5.          Defendant, without permission or authorization from Plaintiff actively copied,

                        27   stored, and/or displayed Plaintiff's Photograph on the Website and engaged in this misconduct

                        28   knowingly and in violation of the United States copyright laws.


                                                                                   1
                                                                        PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 2 of 9




                         1                                               PARTIES
                         2              6.    Plaintiff Brigitte Stelzer is an individual who is a citizen of the State of New
                         3   York and maintains a principal place of business 22-39 74th Street, East Elmhurst in Queens
                         4   County, New York.
                         5              7.    On information and belief, Defendant Backchina, LLC, is a Texas Limited
                         6   Liability Company with a principal place of business at 11200 Broadway, Pearland in Brazoria
                         7
                             County, Texas and is liable and responsible to Plaintiff based on the facts herein alleged.
                         8
                                                             JURISDICTION AND VENUE
                         9
                                    8.        This Court has subject matter jurisdiction over the federal copyright
                        10
BARSHAY SANDERS, PLLC




                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        11
                                        9.    This Court has personal jurisdiction over Backchina, LLC because it maintains
                        12
                             its principal place of business in Texas.
                        13
                                        10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Backchina, LLC does
                        14
                             business in this Judicial District and/or because a substantial part of the events or omissions
                        15
                             giving rise to the claim occurred in this Judicial District.
                        16
                                                         FACTS COMMON TO ALL CLAIMS
                        17
                                    11.       Plaintiff is a professional photographer by trade who is the legal and rightful
                        18
                        19   owners of photographs which Plaintiff licenses to online and print publications.

                        20          12.       Plaintiff has invested significant time and money in building Plaintiff's

                        21   photograph portfolio.

                        22          13.       Plaintiff has obtained active and valid copyright registrations from the United

                        23   States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many

                        24   others are the subject of pending copyright applications.
                        25          14.       Plaintiff's photographs are original, creative works in which Plaintiff's own
                        26   protectable copyright interests.
                        27              15.   Backchina, LLC is the registered owner of the Website and is responsible for its
                        28   content.


                                                                                 2
                                                                      PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 3 of 9




                         1           16.    Backchina, LLC is the operator of the Website and is responsible for its content.
                         2          17.     The Website is a popular and lucrative commercial enterprise.
                         3          18.     The Website is monetized in that it contains paid advertisements and, on
                         4   information and belief, Defendant profits from these activities.
                         5          19.     The Website is monetized in that sells merchandise to the public and, on
                         6   information and belief, Defendant profits from these activities.
                         7
                                    20.     On October 5, 2018 Plaintiff Brigitte Stelzer authored a photograph of Tina
                         8
                             Torabi (the “Photograph”). A copy of the Photograph is attached hereto as Exhibit 1.
                         9
                                     21.    Plaintiff applied to the USCO to register the Photograph on November 20, 2018
                        10
BARSHAY SANDERS, PLLC




                             under Application No. 1-7151724701.
                        11
                                     22.    The Photograph was registered by USCO on November 20, 2018 under
                        12
                             Registration No. VA 2-128-627.
                        13
                                     23.    On October 11, 2018 Plaintiff observed the Photograph on the Website. A copy
                        14
                             of screengrab of Website including the Photograph is attached hereto as Exhibit 2.
                        15
                                     24.    The          Photograph          was          displayed         at         URL:
                        16
                             https://www.backchina.com/news/2018/10/09/587038.html.
                        17
                                     25.    Without permission or authorization from Plaintiff, Defendant volitionally
                        18
                        19   selected, copied, stored and/or displayed Plaintiff copyright protected Photograph as set forth

                        20   in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on the Website.

                        21          26.     On information and belief, the Photograph was copied, stored and displayed

                        22   without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the

                        23   “Infringement”).

                        24          27.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                        25   tangible medium of expression that was sufficiently permanent or stable to permit it to be
                        26   communicated for a period of more than transitory duration and therefore constitutes a specific
                        27   infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th
                        28   Cir. 2007).


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 4 of 9




                         1          28.     The Infringement is an exact copy of the entirety of Plaintiff's original image
                         2   that was directly copied and stored by Defendant on the Website.
                         3          29.     On information and belief, Defendant takes an active and pervasive role in the
                         4   content posted on its Website, including, but not limited to copying, posting, selecting,
                         5   commenting on and/or displaying images including but not limited to Plaintiff's Photograph.
                         6          30.     On information and belief, Defendant directly contributes to the content posted
                         7
                             on the Website by, inter alia, directly employing reporters, authors and editors as its agents,
                         8
                             (“Employees”).
                         9
                                    31.     On information and belief, at all material times the Employees were acting
                        10
BARSHAY SANDERS, PLLC




                             within the course and scope of their employment when they posted the Infringement.
                        11
                                    32.     On information and belief, at all material times the Employees were acting
                        12
                             within the course and scope of their agency when they posted the Infringement.
                        13
                                    33.     On information and belief, the Photograph was willfully and volitionally posted
                        14
                             to the Website by Defendant.
                        15
                                    34.     On information and belief, Defendant is not registered with the United States
                        16
                             Copyright Office pursuant to 17 U.S.C. §512.
                        17
                                    35.     On information and belief, the Infringement were not posted at the direction of
                        18
                        19   a “user” as that term is defined in 17 U.S.C. §512(c).

                        20          36.     On information and belief, Defendant was aware of facts or circumstances from

                        21   which the determination regarding the Infringement was apparent. Defendant cannot claim that

                        22   it was aware of the infringing activities, including the specific Infringement which form the

                        23   basis of this complaint, since such a claim would amount to only willful blindness to the

                        24   Infringement on the part of Defendant.
                        25          37.     On information and belief, Defendant engaged in the Infringement knowingly
                        26   and in violation of applicable United States Copyright Laws.
                        27          38.     On information and belief, Defendant has the legal right and ability to control
                        28   and limit the infringing activities on its Website and exercised and/or had the right and ability


                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 5 of 9




                         1   to exercise such right.
                         2            39.   On information and belief, Defendant monitors the content on its Website.
                         3            40.   On information and belief, Defendant has received a financial benefit directly
                         4   attributable to the Infringement.
                         5            41.   On information and belief, the Infringement increased traffic to the Website and,
                         6   in turn, caused Defendant to realize an increase its advertising revenues and/or merchandise
                         7
                             sales.
                         8
                                      42.   On information and belief, a large number of people have viewed the unlawful
                         9
                             copies of the Photograph on the Website.
                        10
BARSHAY SANDERS, PLLC




                                      43.   On information and belief, Defendant at all times had the ability to stop the
                        11
                             reproduction and display of Plaintiff's copyrighted material.
                        12
                                      44.   Defendant's use of the Photograph, if widespread, would harm Plaintiff's
                        13
                             potential market for the Photograph.
                        14
                                      45.   As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        15
                                                                    FIRST COUNT
                        16
                                                 (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        17
                                      46.   Plaintiff repeats and incorporates by reference the allegations contained in the
                        18
                             preceding paragraphs, as though set forth in full herein.
                        19
                                      47.   The Photograph is an original, creative works in which Plaintiff owns valid
                        20
                             copyright properly registered with the United States Copyright Office.
                        21
                                      48.   Plaintiff has not licensed Defendant the right to use the Photograph in any
                        22
                             manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.
                        23
                                      49.   Without permission or authorization from Plaintiff and in willful violation of
                        24
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        25
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        26
                             thereby violating one of Plaintiff's exclusive rights in its copyrights.
                        27
                                      50.   Defendant's reproduction of the Photograph and display of the Photograph on
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 6 of 9




                         1   the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                         2   Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         3          51.       Plaintiff is informed and believes and thereon alleges that the Defendant
                         4   willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.
                         5   Code, in that they used, published, communicated, posted, publicized, and otherwise held out
                         6   to the public for commercial benefit, the original and unique Photograph of the Plaintiff without
                         7
                             Plaintiff's consent or authority, by using them in the infringing articles on the Website.
                         8
                                    52.       As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                         9
                             entitled to any an award of actual damages and disgorgement of all of Defendant's profits
                        10
BARSHAY SANDERS, PLLC




                             attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                        11
                             in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant
                        12
                             in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                        13
                                    53.       As a result of the Defendant' violations of Title 17 of the U.S. Code, the court in
                        14
                             its discretion may allow the recovery of full costs as well as reasonable attorney's fees and costs
                        15
                             pursuant to 17 U.S.C § 505 from Defendant.
                        16
                                    54.       As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                        17
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        18
                        19   U.S.C. § 502.

                        20                                          SECOND COUNT
                                             (Falsification, Removal and Alteration of Copyright Management
                        21                                     Information 17 U.S.C. § 1202)
                        22          55.       Plaintiff repeats and incorporates, as though fully set forth herein, each and every
                        23   allegation contained in the preceding paragraphs, as though set forth in full herein.
                        24          56.       Upon information and belief, Defendant knew that Plaintiff created and held
                        25   rights to the Photograph because inter alia, the source of the Photograph that Defendant used
                        26   to make its infringing copy specifically attributed the Photograph to Plaintiff by watermark or
                        27
                             photo credit.
                        28


                                                                                  6
                                                                       PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 7 of 9




                         1          57.     Upon information and belief, in its article on the Website, Defendant copied the
                         2   Photograph     from     https://nypost.com/2018/10/05/mom-accused-in-brutal-beating-of-twins-
                         3   napped-peacefully-before-arraignment/ (Exhibit 3) which contained a photo credit underneath
                         4   the Photograph stating Brigette Stelzer the owner and author of the Photograph.
                         5          58.     Upon information and belief, Defendant intentionally removed copyright
                         6   management information related to the Photograph with the intent to induce, enable, facilitate,
                         7
                             or conceal an infringement of Plaintiff's rights under the Copyright Act. Specifically, Defendant
                         8
                             purposefully failed to include the photo credit originally conveyed with the Photograph in order
                         9
                             to mislead the public into believing that Defendant either owned the Photograph or had
                        10
BARSHAY SANDERS, PLLC




                             legitimately licensed them for use in the Infringement. Upon information and belief, in addition
                        11
                             to removing the photo credit, Defendant also removed the metadata from the Photograph.
                        12
                                    59.     In addition, Defendant displayed the unauthorized copies of the Photograph
                        13
                             knowing the copyright management information had been removed.
                        14
                                    60.     Defendant' conduct violates 17 U.S.C. § 1202(a) and 1202(b).
                        15
                                    61.     Upon information and belief, Defendant's falsification, removal and/or alteration
                        16
                             of the aforementioned copyright management information was made without the knowledge or
                        17
                             consent of Plaintiff.
                        18
                        19          62.     Upon information and belief, the falsification, alteration and/or removal of said

                        20   copyright management information was made by Defendant intentionally, knowingly and with

                        21   the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff's copyright in

                        22   the Photograph. Defendant also knew, or should have known, that such falsification, alteration

                        23   and/or removal of said copyright management information would induce, enable, facilitate, or

                        24   conceal their infringement of Plaintiff's copyright in the Photograph.
                        25          63.     Plaintiff has sustained significant injury and monetary damages as a result of
                        26   Defendant' wrongful acts as hereinabove alleged, and as a result of being involuntarily
                        27   associated with Defendant in an amount to be proven.
                        28          64.     In the alternative, Plaintiff may elect to recover statutory damages pursuant to


                                                                                7
                                                                     PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 8 of 9




                         1   17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from Defendant for each violation
                         2   of 17 U.S.C. § 1202.
                         3           65.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages
                         4   pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each violation
                         5   of 17 U.S.C. § 1202.
                         6                                           JURY DEMAND
                         7
                                     66.     Plaintiff hereby demands a trial of this action by jury.
                         8
                         9
                                                                 PRAYER FOR RELIEF
                        10
BARSHAY SANDERS, PLLC




                                     WHEREFORE Plaintiff respectfully requests judgment as follows:
                        11
                                     That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        12
                             rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary
                        13
                             relief as follows:
                        14
                                             a.     finding that Defendant infringed Plaintiff's copyright interest in the
                        15
                                                    Photograph by copying and displaying without a license or consent;
                        16
                                             b.     for an award of actual damages and disgorgement of all of Defendant's
                        17
                                                    profits attributable to the infringements as provided by 17 U.S.C. § 504
                        18
                        19                          in an amount to be proven or, in the alternative, at Plaintiff's election, an

                        20                          award for statutory damages against each Defendant in an amount up to

                        21                          $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),

                        22                          whichever is larger;

                        23                   c.     for an award of actual damages or, in the alternative, statutory damages

                        24                          against each Defendant in an amount up to $25,000.00 for each
                        25                          falsification or removal of copyright management information pursuant
                        26                          to 17 U.S.C. § 1202;
                        27                   d.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
                        28                          any infringing use of any of Plaintiff's works;


                                                                                8
                                                                     PLAINTIFF'S COMPLAINT
                                Case 4:21-cv-01874 Document 1 Filed on 06/09/21 in TXSD Page 9 of 9




                         1               e.     for costs of litigation and reasonable attorney's fees against Defendant
                         2                      pursuant to 17 U.S.C. § 505;
                         3               f.     for pre judgment interest as permitted by law; and
                         4               g.     for any other relief the Court deems just and proper.
                         5
                             DATED: June 9, 2021
                         6
                                                                      BARSHAY SANDERS, PLLC
                         7
                         8                                            By:     /s/ Craig B. Sanders
                                                                      Craig B. Sanders, Esq.
                         9                                            100 Garden City Plaza, Suite 500
                                                                      Garden City, NY 11530
                        10                                            Tel: (516) 203-7600
BARSHAY SANDERS, PLLC




                        11                                            Email: csanders@barshaysanders.com
                                                                      Attorneys for Plaintiff
                        12                                            File No.: 121891
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                           9
                                                                PLAINTIFF'S COMPLAINT
